Citation Nr: 1507410	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a right foot disability.
8.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

9.  Entitlement to service connection for a lumbar spine disability, to include secondary to variously claimed disabilities of the right lower extremity.

10.  Entitlement to service connection for a gastrointestinal disability (claimed as gastroesophageal reflux disorder (GERD)), to include as secondary to PTSD.

11.  Entitlement to service connection to service connection to residuals of a gunshot wound of the right lower extremity.

12.  Entitlement to service connection for a right hip disability.  

13.  Entitlement to service connection for tinea cruris.

14.  Entitlement to service connection for a dermatological disorder other than tinea cruris (claimed as rash of the back).    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Montgomery, Alabama.  Jurisdiction is with the Montgomery, Alabama RO.  

The Board has recharacterized the PTSD and GERD claims to reflect consideration of all diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has similarly recharacterized the claimed back rash into two separate dermatological disorders to more accurately comport with the underlying symptoms associated with the initially claimed disability.  

In August 2014, the Veteran had a Board hearing before the undersigned Veterans Law Judge.  The transcript is not available.  In an October 2014 letter, the Board informed the Veteran about the missing transcript.  The Board informed him that he could request another hearing, but in the event he did not respond, he would be presumed to not desire another hearing.  He did not respond, and the appeal is appropriately before the Board.  See also 38 C.F.R. § 20.717.

The issues of service connection for right knee, right ankle, right foot, right leg, right hip and lumbar spine disabilities, a gastrointestinal disability, an acquired psychiatric disorder, and a dermatological disorder other than tinea cruris are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In unappealed March 1994 and May 2007 rating decisions, the RO denied the Veteran's claims for service connection for a right foot disability and PTSD, respectively. 

2.  In unappealed August 2004 and March 2006 decisions, the Board denied the Veteran's claims for service connection for right knee and right ankle disabilities, respectively. 

3.  The evidence received since the March 1994 and May 2007 rating decisions, as well as the August 2004 and March 2006 Board decisions, relates to unestablished facts necessary to substantiate the right foot, right knee, right ankle and psychiatric claims, and raises a reasonable possibility of substantiating the claims.  

4.  Resolving reasonable doubt in the Veteran's favor, current tinea cruris is related to active service.  


CONCLUSIONS OF LAW

1.  The March 1994 and May 2007 rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The August 2004 and March 2006 Board decision are final.  38 U.S.C.A. 
§§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).

3.  The Veteran has submitted new and material evidence to reopen his claims for service connection for right knee, right ankle, right foot and acquired psychiatric disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for tinea cruris are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petitions to reopen

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Right knee disability

The claim for a right knee disability was last finally denied in an August 2004 Board decision.  The reason for denying the claim was lack of an in-service event, injury, or disease to show a nexus to service for the current right knee disability.  The Veteran did not appeal, nor did he submit new and material evidence within the remaining appeal period.  The August 2004 Board denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7266; 38 C.F.R. § 20.1100.  

Evidence previously considered includes service treatment records (STRs) and post service VA and private outpatient treatment records.  Notably, February 1968 STRs show that the Veteran had a podiatry consultation for poorly fitting boots and December 1968 STRs include treatment for an unspecified ankle strain.  Post service medical records reflect that the Veteran had right knee pain, which he attributed to a 1967 fall and in-service right ankle fracture.  Notably, March 1998 private medical records indicate that the Veteran had arthritis in his right knee.  

Newly obtained evidence includes updated VA treatment records and lay statements from the Veteran about an in-service right leg injury.  A March 2005 VA treatment records reflect that the Veteran had a fall due to right knee instability.  He tolerated the strain from the fall well.  Contemporaneous X-rays were negative.  The Veteran has provided lay reports indicating that he continues to experience right knee pain.   

The newly submitted evidence indicates that the Veteran continues to have right knee pain and reports of an in-service right leg injury.  The Veteran is presumed credible in his assertions of an in-service right leg injury (claimed as a gunshot wound).  When viewed with previously available evidence suggesting right knee arthritis, it triggers VA's duty to provide an examination.  Consequently, the Board finds that the newly received evidence is material to the previously denied claim for a right knee disability, and the claim is reopened.

Right ankle 

The claim for a right ankle disability was last finally denied in a March 2006 Board decision.  The reason for denying the claim was lack of a current disability.  The Veteran did not appeal, nor did he submit new and material evidence within the remaining appeals period.  The March 2006 Board denial is therefore final.  See 38 U.S.C.A. § 7266; 38 C.F.R. § 20.1100.  

Evidence considered in the March 2006 Board denial includes service treatment records, including 1968 treatments for ankle or foot sprain/strain.  It also includes February 1994 VA treatment records showing a right foot injury and November 2000 private physician's statement suggesting that the Veteran had right ankle arthritis.  Notably, March 1998 private medical records reflect that the Veteran reported a history of an in-service right ankle fracture.  The physician concluded that the X-rays showed right ankle arthritis, but did not confirm a fracture.  (The X-ray report is not available for further detail).  There is also a January 2005 VA examination report (with August 2005 addendum) indicating that the Veteran did not have a current right ankle disability.  It showed that contemporaneous right ankle X-rays were negative for bony abnormality.  The examiner cited the lack of clinically observable abnormality to corroborate the Veteran's subjective reports of right ankle pain to opine that there was no right ankle disability.  

VA treatment records received since the March 2006 Board decision include continued generalized complaints about right ankle pain and February 2009 reports about a right ankle inversion injury.  See February 2009 VA primary care records.  The Veteran also resubmitted the November 2000 private physician statement suggesting that he had right ankle arthritis in July 2008.  

The newly submitted evidence shows that the Veteran had a right ankle injury and tends to indicate he has a current disability.  The claim is accordingly reopened.

Right foot

The claim for a right foot disability was most recently finally denied in an unappealed March 1994 rating decision due to absence of a foot injury in service.   The Veteran did not submit new and material evidence within the appeal period.  In this regard, his November 1994 resubmission of previously considered STRs is not considered new and material evidence.  The March 1994 RO denial is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1104.  

Evidence previously considered includes 1968 STRs reflecting complaints of foot pain associated with poorly fitting military boots.  February 1994 statement from the Veteran indicates that he attributed his current foot pain to wearing boots in service that were too small.  He stated it would cause his foot to bleed and he needed orthic supports.  He sought medical attention following service and reported that a 1978 treating clinician informed him that he had arthritis in his foot.   February 1994 VA foot examination reflects that the Veteran asserted having a penetrating injury to his right foot in service.  

Newly received evidence includes March 2000 private medical records showing a puncture wound of the right foot.  Contemporaneous X-rays were negative for foreign body or bony injury.  In February 2004, the Veteran reported having an October 1967 treatment for unspecified right foot swelling.  He could not walk at that time.  January 2005 VA examination report reflects that the Veteran reported continuing right foot pain beginning in service.  He detailed injuring his right foot after a fall.  The examiner noted the injury as documented by October 1968 STRs did not mention foot pain.  X-rays did not show a bony abnormality.   In August 2005, the Veteran reported having a puncture wound to his right foot in October 1968.  Updated VA treatment records reflect complaints about multiple joint arthralgias, but do not show ongoing treatment for right foot pain.  Notably, the Veteran experienced periodic flare-ups of gout.  (See February 2009 VA primary care records).  

The newly received evidence includes additional lay reports about in-service injuries, such as a right leg injury (claimed as a gunshot wound), that were not previously considered.  The claim is therefore reopened.  

Acquired psychiatric disability, claimed as PTSD

The claim for PTSD was last finally denied in a May 2007 rating decision based on the absence of a verified stressor.  The Veteran did not appeal, nor did he submit new and material evidence within the remaining appeals period.  The May 2007 RO denial is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1104.  

Evidence previously considered includes STRs and VA treatment records from 1998 to December 2006.  STRs are negative for psychiatric treatment and evidence of combat exposure.  VA treatment records reflect a PTSD diagnosis based upon the Veteran's self-reported in-service stressors.  

Newly received evidence includes additional assertions of combat stressors, continued treatment for PTSD, and Defense Personnel Records Information Retrieval System (DPRIS) reports, which is sufficient to reopen the claim.  

III.  Service connection for tinea cruris (claimed as a back rash)

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

STRs from August 1968, September 1968, November 1968, and April 1969 show that the Veteran was treated for tinea cruris and rashes.  VA treatment records from July 2009 reflect a clinical assessment of tinea cruris.  Hence, tinea cruris was documented in service, and the Veteran currently has it.    McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board resolves reasonable doubt in the Veteran's favor on the issue of a nexus to service for the currently demonstrated tinea cruris.  Service connection for tinea cruris is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.    


ORDER

The petition to reopen the previously denied service connection claim for a right knee disability is granted.

The petition to reopen the previously denied service connection claim for a right ankle disability is granted.

The petition to reopen the previous denied service connection claim for a right foot disability is granted.

The petition to reopen the previously denied service connection claim for PTSD, currently characterized as an acquired psychiatric disorder, is granted.

Service connection for tinea cruris is granted.


REMAND

For the right knee and right ankle claims, a VA examination is needed.  The standard for showing a nexus for purposes of triggering VA's duty to provide an examination is low.  The Veteran has reported a right leg injury (claimed as a gunshot wound) that has not been previously considered.  Notably, he has described his right ankle injury as a fracture or similar major injury and his right leg injury as a gunshot wound.  It is inherently implausible that a major right ankle injury or major gunshot wound would not be recorded in STRs, Report of Medical History for separation, or separation examination.  This is because the subjective amount of pain and related clinical abnormality would be expected to be of such significance as to necessitate immediate medical attention.  However, assertions of in-service right ankle or right leg injury of a minor nature is not inherently implausible due to lack of contemporaneous medical treatment and must be considered.  Indeed, March 1998 private medical records confirm right ankle and knee arthritis that may be consistent with a prior in-service injury.  

For the right foot disability, a VA examination is needed.  The Veteran reports a continuity of symptomatology of right foot pain beginning in service.  February 1968 STRs record complaints about foot pain caused by poorly fitting boots.  The evidence of record satisfies the low requirements to necessitate a VA examination for the right foot disability. 

For the acquired psychiatric disability, the Veteran reports that he was involved in a DMZ fire fight where "M.S." was killed.  STRs do not show any combat type injuries.  Personnel records confirm that he served with the 2nd Division in Korea from March 1968 to May 1969.  The Veteran submitted a portion of an undated and unidentified newspaper article stating that "M.S." was killed in Korea.  The article listed an involved individual with the Veteran's surname and rank as private first class.  (Personnel records confirm that the Veteran held the same rank of involved individual in July 1968).  The Veteran asserts that he is the individual identified in the newspaper article.  July 2011 and September 2011 Defense Personnel Information Retrieval System (DPRIS) records confirm that "M.S." was killed in a July 1968 DMZ fire fight and that elements of the Veteran's division came under attack on July 3, 1968 and July 20, 1968 in DMZ skirmishes.  They recommended a search of the morning reports for further confirmation.  Resolving all reasonable doubt in the Veteran's favor, the current evidence is sufficient to show that the Veteran was involved in DMZ conflict tantamount to exposure to fear of hostile military activity, even if the precise details of the reported stressors have not been verified.  38 C.F.R. § 3.304(f)(3); see also Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)) (The corroboration of every PTSD stressor detail is not required).  A VA examination is needed to determine if any psychiatric disorder is related to the DMZ stressors.   

For the lumbar spine disability, the Veteran asserts that it is attributable to falls caused by his right leg disability.  (August 2014 hearing).  As claims for various disabilities affecting the right lower extremity are pending, the Board considers this issue to be intertwined and will defer adjudication until after these claims are fully resolved.  

For the gastrointestinal disability claim, a VA examination is needed.  The Veteran reported having digestive problems in service and was informed that he had gastric reflux.  (August 2014 hearing).  Although STRs do not show treatment for any digestive problem, his report is not inherently implausible and must be considered.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").   Also, the Veteran asserts GERD is secondary to the pending acquired psychiatric disorder as an alternative theory of entitlement and thus, this issue is intertwined with it as well.  

For the right leg and right hip claims, a VA examination is needed.  The Veteran asserts that he had a gunshot wound to the right leg from a DMZ skirmish.  STRs do not document any gunshot wound injury.  It is facially implausible that the Veteran had a gunshot wound resulting in severe injury that went completely undocumented in STRs.  However, it is not inherently unbelievable that the Veteran may have sustained a minor, unreported right leg injury.  As noted above, official service department records indicate that the Veteran could have been in the vicinity of DMZ skirmishes.  To afford the Veteran the broadest possible consideration, an examination is needed to determine if the Veteran's has any current right leg or hip disorder that would be consistent with an in-service injury from approximately 50 years ago.  

For a dermatological disorder, other than tinea cruris, a VA examination is needed.  Again, the standard for showing a nexus for purposes of triggering VA's duty to provide an examination is low.  STRs document that the Veteran was treated for dermatological disorders on several occasions.  He has provided competent and credible reports asserting current dermatological abnormalities.  The evidence of record satisfies the low requirements to necessitate a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated after September 2011. 

2.  Then schedule the Veteran for a VA muscle and orthopedic examination with a suitable qualified clinician to address the claimed right foot, right ankle, right knee, right lower extremity, and right hip disabilities.  The electronic claims folder must be made available and reviewed by the examiner. 

The examiner must conduct a complete orthopedic examination of the Veteran's right foot, right ankle, right knee, right hip joints and a musculoskeletal examination of the entire right leg.  Any indicated testing must be completed. 

The examiner should identify all current disabilities of the right foot, right ankle, right knee, right hip and right leg.  

For each disability so diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is the result of an injury, disease or event in service.  In this regard, the examiner is directed to consider February 1968 STRs documenting complaints of foot pain related to ill-fitting boots, ankle strain, and foot sprain/strain, as well as any injuries to the right lower extremity joints and muscles during service reported by the Veteran.    

The Veteran is competent to report any readily observable symptoms and recollections about information/diagnosis given to him by contemporaneous treating clinicians.    

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the Veteran's reports of previous injury) and must explain such a determination.   The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Then schedule the Veteran for a VA psychiatric examination.  The electronic claims folder must be made available and reviewed by the examiner.  

Following examination of the Veteran, the examiner should identify all currently present psychiatric diagnoses.  The examiner should indicate whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, the examiner should identify the stressor upon which such diagnosis is based.  If a diagnosis of PTSD is not made, the examiner should provide a discussion of why the Veteran does not meet the diagnostic criteria for such.  

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  

A complete rationale for any opinion(s) expressed should be provided.  In answering these questions, the examiner must address the Veteran's competent assertions that he has experienced psychiatric problems since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth in detail.  The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Then schedule the Veteran for a VA digestive system examination with a suitably qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner.  Any indicated testing must be completed. 

For any gastrointestinal disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is related to service, to include the Veteran's competent and credible report of reflux symptoms therein.  

Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability is (a) causally related to any current psychiatric disorder; or (b) aggravated beyond the normal course of the condition by any current psychiatric disorder.  

The examiner must provide a complete rationale with consideration to the Veteran's reports.  The Veteran is competent to report any readily observable symptoms and information given to be treating clinicians, including his recollections of in-service reflux symptoms.  The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

5.  Then schedule the Veteran for a VA dermatology examination with a qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner.  Any indicated testing must be completed. 

For any skin disorder other than tinea cruris diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such skin disorder is related to active service.  In addressing this question, the examiner is directed to consider STRs from August 1968, September 1968, November 1968, and April 1969 documenting dermatological problems.  

The Veteran is competent to report any readily observable symptoms and information given to be treating clinicians.  

The examiner must provide a complete rationale with consideration to the Veteran's reports.   If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

6.  If after completion of the above requested items any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


